DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 1 December 2021 has been entered.  Claims 24 – 41, 47 – 50, and 56 – 58 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 – 41 and 47 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic (US 2016/0105950 A1) in view of Fumo (US 2005/0263875 A1).
	Regarding claim 24, Drzaic discloses an integrated functional multilayer structure (e.g. Fig. 1 – 32; ¶¶ [0006] – [0101]), comprising: 
	a substrate film having a first portion having a substantially flat shape, a second portion having a three-dimensional, non-flat shape, and a transition area interconnecting the first and second portions 20: e.g. Fig. 2 – 32; ¶¶ [0006], [0007], [0009], [0011] – [0042], [0048], [0049], [0051] – [0054], [0056] – [0076], [0078] – [0080], [0084] – [0101]); 
	a number of functional elements provided upon the substrate film, wherein at least one of the function elements is provided in proximity of or over the transition area of the substrate film (any one or more of “conductive traces”, “active area components” such as pixels, and/or “circuitry”, e.g. “conductive traces” 40, 28, 38, 30, “active area components” 44 such as “pixels” 26, “circuitry” 50: e.g. Fig. 4, 8, 9, 14 – 30; ¶¶ [0006] – [0008], [0012], [0026] – [0035], [0039], [0042], [0047], [0048], [0050]  – [0060], [0062], [0063], [0066] – [0085], [0087], [0090], [0091], [0096], [0098]); and 
	a structural tuning element positioned over the transition area of the substrate film to locally control induced deformation of the substrate film within the proximity of the transition area of the substrate film (“polymer coating”, “protective coating” aligning a neutral stress plane, e.g. “polymer layer”, “coating layer” 42: e.g. Fig. 3, 4, 32; ¶¶ [0008], [0009], [0012], [0041], [0054], [0056], [0058], [0091], [0098], [0099]).
	Although Drzaic is not explicit as to the structural tuning element including a printed ink, this feature would have been obvious in view of Fumo.
	Drzaic discloses the structural tuning element may be formed by depositing a liquid polymer precursor and allowing the liquid polymer to cure (e.g. Fig. 31, 32; ¶¶ [0008], [0009], [0012], [0040], [0041], [0088] – [0101]).  Drzaic further discloses the structural tuning element comprises an electrically insulating element and provides corrosion protection (“dielectric” property of “polymer layer”, “coating layer” 42: e.g. ¶¶ [0008], [0054], [0056], [0067]).
	Fumo discloses protective and insulating polymeric materials may be coated on functional elements, e.g. circuitry, as a printing ink in order to allow for higher precision manufacturing, which reduces manufacturing costs, e.g. in terms of material costs and limiting overflow of the polymeric material (“ink-jet”: e.g. ¶¶ [0019] – [0063]).
	Therefore, it would have been obvious to employ a printed ink as Fumo discloses to form a structural tuning element as Drzaic discloses, the motivation being to reduce the manufacturing costs of the integrated functional multilayer structure.
Regarding claim 25, in addition to the limitations of claim 24, Drzaic discloses the integrated functional multilayer structure further comprises a plastic layer produced upon the substrate film and including at least a portion of the number of functional elements and/or of the structural tuning element embedded therewithin (“protective polymer layer” additional to “layer” 42: e.g. ¶¶ [0099], [0101])
	Regarding claim 26, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element is positioned to control a distribution of deforming forces in selected directions (“neutral stress” is aligned using the “polymer layer”, “coating layer” 42: e.g. ¶¶ [0008], [0056], [0091], [0101]).
	Regarding claim 27, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element is located in contact with or adjacent to at least one of the number of functional elements (e.g. Fig. 3, 4; ¶¶ [0008], [0056], [0091], [0101]).
	Regarding claim 28, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element is configured to locally limit deformation of the substrate film (“polymer layer”, “coating layer” 42 is stiff or rigid in comparison to the “substrate” 20 so as to protect the “substrate” 20 when bent: e.g. ¶¶ [0009], [0054], [0098], [0101]).
	Regarding claim 29, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element is configured to, e.g., limit a magnitude of changes in the slope of deformation (“polymer layer”, “coating layer” 42 is stiff or rigid in comparison to the “substrate” 20 so as to protect the “substrate” 20 when bent: e.g. ¶¶ [0009], [0054], [0098], [0101]).
	Regarding claim 30, in addition to the limitations of claim 24, Drzaic discloses the printed ink (per Fumo) is stiffer and more tear resistance than a second material of, e.g., the substrate film (“polymer layer”, “coating layer” 42 is stiff or rigid in comparison to the “substrate” 20 so as to protect the “substrate” 20 when bent: e.g. ¶¶ [0009], [0054], [0098], [0101]).
	Regarding claim 31, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises an electrically insulating element configured to, e.g., reduce deformation-caused slope of the substrate film at a location of at least one functional element of the number of functional elements (“polymer layer”, “coating layer” 42 is stiff or rigid in comparison to the “substrate” 20 so as to protect the “substrate” 20 when bent and located at the functional element(s): e.g. Fig. 3, 4; ¶¶ [0009], [0054], [0098], [0101]).
Regarding claim 32, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises at least a portion configured to extend towards a maximum of deformation or related slope from the functional elements (per presence adjacent the functional elements to control bending: e.g. Fig. 4 – 7; ¶¶ [0008], [0056], [0058], [0059], [0091]).
	Regarding claim 33, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises, e.g., a mechanical element and/or an electrically insulating element (“dielectric” property of “polymer layer”, “coating layer” 42 which controls a neutral stress: e.g. ¶¶ [0008], [0054], [0056], [0067]).
	Regarding claim 34, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises at least a portion of a frame circumferential to any of the functional elements on the substrate film (“polymer layer”, “coating layer” 24 covers line patterns of “conductive traces” 40, 28, 38, 30 where coverage of one trace necessarily frames said “conductive traces” 40, 28, 38, 30 as well as frames adjacent “conductive traces” 40, 28, 38, 30: e.g. Fig. 3, 14 – 30; ¶¶ [0008], [0023] – [0039], [0069] – [0087]).
	Additionally or alternatively, Fumo’s method for printing an ink forms border structures (e.g. ¶¶ [0022], [0024], [0026], [0050] – [0064]) which one of ordinary skill in the art would have considered synonymous with framing, thus providing a second teaching for the structural tuning element comprising at least a portion of a frame circumferential to any of the functional elements on the substrate film. 
	Regarding claim 35, in addition to the limitations of claim 24, the structural tuning element Drzaic and Fumo disclose is further configured to direct, limit or prevent flow of a material disposed in a flowable state on the substrate film or any of the functional elements so as to remain with a circumferential boundary zone defined by the structural tuning element.  In particular, Fumo’s method for printing an ink forms border structures (e.g. ¶¶ [0022], [0024], [0026], [0050] – [0064]), which one of ordinary skill in the art would have considered synonymous with framing, and which are conformal to the shape of the functional elements, e.g. Fig. 7, 7A).  In the context of functional elements as Drzaic depicts, e.g. “conductive traces” 40, 28, 38, 30 (e.g. Fig. 3, 14 – 30; ¶¶ [0008], [0023] – [0039], [0069] – [0087]), the elongated shape thereof necessarily provides a structure which controls flow of material between adjacent “conductive traces” 40, 28, 38, 30.
Regarding claim 36, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises a frame connected or at least adjacent to at least one functional element of the number of functional elements (“polymer layer”, “coating layer” 24 covers line patterns of “conductive traces” 40, 28, 38, 30 where coverage of one trace necessarily frames said “conductive traces” 40, 28, 38, 30 as well as frames adjacent “conductive traces” 40, 28, 38, 30: e.g. Fig. 3, 14 – 30; ¶¶ [0008], [0023] – [0039], [0069] – [0087]).
	Additionally or alternatively, Fumo’s method for printing an ink forms border structures (e.g. ¶¶ [0022], [0024], [0026], [0050] – [0064]) which one of ordinary skill in the art would have considered synonymous with framing, thus providing a second teaching for the structural tuning element a frame connected or at least adjacent to at least one functional element of the number of functional elements. 
	Regarding claim 37, in addition to the limitations of claim 24, the structural tuning element Drzaic and Fumo disclose defines a guiding structure for flowable material, the guiding structure being configured to enable the flowable material, in its flowing state, to contact with a functional element of the number of functional elements.  In particular, Fumo’s method for printing an ink forms border structures (e.g. ¶¶ [0022], [0024], [0026], [0050] – [0064]), which one of ordinary skill in the art would have considered synonymous with framing, and which are conformal to the shape of the functional elements, e.g. Fig. 7, 7A).  In the context of functional elements as Drzaic depicts, e.g. “conductive traces” 40, 28, 38, 30 as well as “active area components” 44, such as “pixels” 26, and “circuitry” 50 at ends of the “conductive traces” 40, 28, 38, 30 (e.g. Fig. 3, 4, 14 – 30; ¶¶ [0008], [0023] – [0039], [0057] – [0060], [0069] – [0087]), the elongated shape of the “conductive traces” 40, 28, 38, 30 necessarily provides a structure which can guide flowable material toward the “active area components” 44 and “circuitry” 50.
	Regarding claim 38, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises a mechanical stress relief structure comprising, e.g., a plurality of fins (“conductive traces” 40, 28, 38, 30 are lines which, when covered with a “polymer layer” 42 as a printed ink as Fumo describes results in a thin line of the “polymer layer” 42, thus defining a fin structure: Drzaic: e.g. Fig. 14 – 30; ¶¶ [0008], [0023] – [0039], [0057] – [0060], [0069] – [0087]; Fumo: e.g. Fig. 1 – 7A; ¶¶ [0019] – [0063]).
Regarding claim 39, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises a pattern defined by a plurality of non-linear shapes (e.g. Fig. 14 – 27, 30), wherein an area span by the pattern defines an electromagnetic shielding structure (per “dielectric” property: e.g. ¶¶ [0008], [0054], [0056], [0067]).
	Regarding claim 40, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element comprises a pattern with a number of repeating geometric shapes a size or other characteristic of which is gradually altered in the pattern (e.g. Fig. 14, 15, 21, 22, 25 depict variable dimensions, e.g. width).
	Regarding claim 41, in addition to the limitations of claim 40, Drzaic discloses the pattern is configured for, e.g., light processing relative to the substrate film or an element thereon (light curing: e.g. ¶¶ [0088], [0098], [0101]).
	Regarding claim 47, in addition to the limitations of claim 24, Drzaic discloses the functional elements are, e.g., electrical elements and electronic elements (“conductive traces”, “active area components” such as pixels, and/or “circuitry”, e.g. “conductive traces” 40, 28, 38, 30, “active area components” 44 such as “pixels” 26, “circuitry” 50: e.g. Fig. 4, 8, 9, 14 – 30; ¶¶ [0006] – [0008], [0012], [0026] – [0035], [0039], [0042], [0047], [0048], [0050]  – [0060], [0062], [0063], [0066] – [0085], [0087], [0090], [0091], [0096], [0098]).
	Regarding claim 48, in addition to the limitations of claim 47, Drzaic discloses the functional elements are electronic elements, the electronic elements being, e.g., conductors, electrical components, or integrated circuits (“conductive traces”, “active area components” such as pixels, and/or “circuitry”, e.g. “conductive traces” 40, 28, 38, 30, “active area components” 44 such as “pixels” 26, “circuitry” 50: e.g. Fig. 4, 8, 9, 14 – 30; ¶¶ [0006] – [0008], [0012], [0026] – [0035], [0039], [0042], [0047], [0048], [0050]  – [0060], [0062], [0063], [0066] – [0085], [0087], [0090], [0091], [0096], [0098]).
	Regarding claim 49, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element has an elongated shape (so as to follow “conductive traces” 40, 28, 38, 30: e.g. e.g. Fig. 3, 14 – 30; ¶¶ [0008], [0023] – [0039], [0069] – [0087]).
Regarding claim 50, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element is configured to locally control bending of the substrate film within the proximity of the selected shape (per effect of aligning of a “neutral stress”: e.g. ¶¶ [0008], [0054], [0056]).
	Claims 56 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic and Fumo as applied to claim 24 above, and further in view of Bergman (US 9,521,748 B1).
	Regarding claim 56, in addition to the limitations of claim 24, Drzaic discloses the structural tuning element is part of a plurality of structural tuning elements, the plurality of structural tuning elements being arranged about a predetermined area, wherein the first and second structural tuning elements are positioned to establish a gradual sparsening structure that facilitates gradual local deformation of the substrate film in a direction extending away from the predetermined area (e.g. Fig. 14 – 30; ¶¶ [0006] – [0101]).
	Although Drzaic is not specific as to at least a first structural tuning element of the structural tuning elements having a different dimension than a second structural tuning element of the plurality of structural tuning elements, this feature would have been obvious in view of Bergman.
	Bergman discloses a gradually sparsening structure, e.g. one in which stiffness decreases from a functional component, for a structural tuning element is beneficial for reducing the likelihood of mechanical failure, particularly as stress is gradually taken up on bending, the stiffness differences being attained by dimension changes (e.g. Col. 1, l. 39, to Col. 6, l. 64; exemplary patterns which create this effect are shown in Fig. 3).
	Therefore, it would have been obvious to modify Drzaic’s structural tuning elements to have different dimensions as Bergman suggests in order to reduce the likelihood of mechanical failure by providing a gradual taking-up of stress.
	Regarding claim 57, in addition to the limitations of claim 56, Bergman discloses the gradual sparsening structure includes electrically insulating material (“polymer”, “cloth glass weave”, “natural fibers”: e.g. Col. 2, ll. 11 – 14).
	Regarding claim 58, in addition to the limitations of claim 56, Bergman discloses the gradual sparsening structure includes electrically conductive material (“metal”: e.g. Col. 2, ll. 11 – 14).


Response to Arguments
Applicant’s arguments, see pp. 8 – 9, filed 1 December 2021, with respect to the rejections of claims 24 – 41, 47 – 50, and 54 – 58 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Drzaic and Fumo.  Applicant asserts patentability on the basis that the previously cited prior art, namely Torvinen (US 2018/0149321 A1) and Su (CN 108235557 A), does not describe substrates with a first portion which is substantially flat, a second portion having a three-dimensional non-flat shape, and a transition area interconnecting the first and second portions, and thus functional elements and structural tuning elements with the respective claimed arrangements relative to the transition area.  Drzaic is cited to address Applicant’s perceived deficiencies of Torvinen and Su, wherein Fumo is further cited to motivate using printed inks for the structural tuning element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783